Citation Nr: 1243788	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  06-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a psychiatric disability.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel




INTRODUCTION

The Veteran had active service from January 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran's claim first came before the Board in November 2008 and was remanded for further development.  The Veteran's claim was again remanded in April 2011.  The requested development has now been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed the Veteran's physical claims and the Veteran's Virtual VA electronic file to ensure a total review of the evidence.


FINDING OF FACT

The Veteran does not have posttraumatic stress disorder, and any other psychiatric disorder did not begin in service and has not been shown to be causally or etiologically related to service or to a service-connected disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for a psychiatric disability.  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Generally, to establish service connection, the record must contain:  (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  

The Veteran first claimed entitlement to service connection for a psychiatric disability in April 2001.  In an April 2002 rating decision the RO denied entitlement to service connection, finding that there was no evidence that any psychiatric disorder began in service or was caused by service.  The Veteran submitted a notice of disagreement in November 2002.  The RO issued a statement of the case in December 2002, but the Veteran did not file a timely substantive appeal.  Accordingly, the April 2002 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2012).

In January 2004 the Veteran filed another claim asserting entitlement to service connection for posttraumatic stress disorder (PTSD).  A September 2004 rating decision affirmed the prior denial and declined to reopen the claim, finding that new and material evidence had not been submitted.  The Veteran submitted a notice of disagreement in August 2004.  The RO issued a statement of the case in January 2006 and the Veteran filed a substantive appeal in February 2006.  The Veteran's claim first came before the Board in November 2008, at which time the claim was reopened and remanded for further development.  The Board remanded the claim again in April 2011.  At that time, the Board recharacterized the claim to include any psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The development requested in those remands has now been completed, and no further action is necessary to comply with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim of entitlement to service connection for a psychiatric disability is once again before the Board for appellate review.  

The relevant evidence of record includes service medical records, private treatment records, VA treatment records, a VA examination report, and both written and oral statements from the Veteran.  

Service medical records from May 1968 indicate that the Veteran reported being anxious about being released from active service.  Records from October 1968 indicate that the Veteran was seen for a report of being "jittery and nervous."  No psychiatric disorder was diagnosed and his November 1968 separation examination indicates that he denied any psychiatric problems.

Post-service records are negative for any psychiatric problems until February 1997, at which time private treatment records show that the Veteran was diagnosed with major depressive disorder.  A history of alcohol and drug abuse in sustained remission was noted.  Subsequent private treatment records from 1997 indicate that the Veteran's condition improved.  Records from May 1997 show that the Veteran denied having any depression.

VA treatment records from October 1997 indicate that the Veteran was seen for an initial psychiatric evaluation.  The Veteran reported that he had always had a history of mood problems.  The evaluating provider gave a provisional diagnosis of bipolar disorder.  Subsequent VA treatment records show that the Veteran was again diagnosed with bipolar disorder in March 1999.  Records from December 2000 indicate that the Veteran was diagnosed with bipolar disorder and probable posttraumatic stress disorder.  Records from April 2001 reference a diagnosis of posttraumatic stress disorder and indicate that the Veteran was referred to the PTSD clinic.  Those records indicate that the Veteran reported childhood abuse and observing and transporting a dead baby to the hospital during service.  The evaluating provider diagnosed the Veteran with bipolar disorder and intermittent explosive disorder.  The provider also noted that the Veteran reported PTSD from childhood trauma, but did not make an independent diagnosis of that condition.  Subsequent VA treatment records through 2008 reference PTSD as a continuing diagnosis.

In an April 2001 statement the Veteran reported that assorted activities and experiences, including carrying a dead baby and handling dead and dying soldiers, resulted in his diagnoses of chronic depression, bipolar disorder, and posttraumatic stress disorder.  In an October 2001 statement the Veteran reiterated these assertions.  

In his February 2006 substantive appeal, the Veteran reported that during the summer of 1966, while stationed in New Jersey, he encountered a dead baby.  He stated that was the first of several times during his period of service that he was the responsible character in a death experience. 

In June 2006 the Veteran testified at a hearing before a Decision Review Officer.  During that hearing the Veteran reported that he was involved with the handling of the dead and dying returning from Vietnam while stated in Hawaii.  He also reported that he talked down a suicidal enlistee during the summer of 1968 and observed the dead body of a baby during the summer of 1966.  

Several attempts to verify the Veteran's reported stressors were performed, but in September 2012 the Appeals Management Center (AMC) issued a formal finding regarding the lack of information needed to corroborate the Veteran's reported stressor statements.  

In September 2012, the Veteran was afforded a VA examination in support of his claim.  The examiner indicated having reviewed the Veteran's claim file and discussed the Veteran's psychiatric history in detail, noting the Veteran's reported stressors.  The examiner stated that the stressors were not adequate to support a diagnosis of PTSD and were not related to fear of hostile military or terrorist activity.  The examiner found that it was less likely than not that the Veteran's claimed psychiatric disorders were incurred in or caused by the Veteran's reported stressors.  In so finding, the examiner noted that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria based on the mental evaluation performed.  The examiner specified that the Veteran did not meet multiple criteria required for a diagnosis of PTSD.  The examiner also noted that the Veteran was first diagnosed with bipolar disorder more than 25 years after his discharge from service.

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for a psychiatric disability is not warranted.  To establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The Veteran's claim of entitlement to service connection for PTSD fails with respect to the requirement for a current disability.  The Board finds that the Veteran does not actually have PTSD.  The basis for that finding is the September 2012 VA examination report, which indicates that the Veteran does not have a diagnosis of PTSD per the DSM-IV.  The Board is aware that VA treatment records reference a continued diagnosis of PTSD and that it may not reject medical determinations based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  The Board also acknowledges that it is neither free to ignore the opinion of a treating physician nor required to accord it additional or dispositive weight.

Nevertheless, the Board assigns les probative weight to the findings of PTSD in the Veteran's VA treatment records, noting that there is no indication that the VA provider who assessed the Veteran with PTSD did so under the DSM-IV and specifically determined that the Veteran met all of the relevant criteria to support a diagnosis of PTSD.  Moreover, the Board notes that when the Veteran was referred for an evaluation for PTSD in April 2001, the evaluating provider did not diagnose the Veteran with that condition.  Accordingly, the Board finds that the evidence does not show that it is at least as likely as not that the Veteran actually has PTSD.  The preponderance of the evidence is against a finding that a diagnosis of PTSD is appropriate.  The September 2012 examination report is the most persuasive evidence as it specifically considers each required element for the diagnosis.

The Board does observe that the September 2012 VA examination report indicates that the Veteran has a confirmed diagnosis of bipolar disorder.  However, the Board finds that entitlement to service connection for that condition is not warranted because there is no evidence of a nexus between that condition and the Veteran's period of service.  The September 2012 VA examiner specifically stated that the Veteran's depressive disorder was related to psychosocial and medical stressors, and not to the Veteran's time in service.  To the extent that examiner related the Veteran's depressive disorder to chronic pain and physical limitations, the Board notes that the Veteran has not been awarded service connection for any disability that would result in any such symptomatology.  Specifically, the Board notes that the Veteran has been assigned 0 percent ratings for residuals of malaria, a left inguinal herniorrhaphy, and bilateral hearing loss and has been assigned a 10 percent rating for tinnitus.  Accordingly, and because the Veteran has not made any specific assertions in that regard, the Board finds that an additional examination to consider secondary service connection is not required.  

For both PTSD and a psychiatric disability other than PTSD the Board has considered the Veteran's assertions and acknowledges that he is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence or etiology of a specific psychiatric disorder.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that the Veteran does not warrant a diagnosis of PTSD and does not have any other psychiatric disorder that began in service or is otherwise related to service or a service-connected disorder.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a) (West 2002).  The Veteran was clearly advised of the need to submit medical evidence of the existence of the disability claimed and of a connection between any such disability and the Veteran's service or service-connected disability.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran actually has PTSD or that the diagnosed bipolar disorder or any other psychiatric disability is related to service.  

In sum, the Board finds that the preponderance of evidence against a grant of service connection for a psychiatric disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Assist

The Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was met by letters from the RO to the Veteran dated in March 2004, March 2006, November 2008, September 2009, and April 2011.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required, as indicated under the facts and circumstances of this case.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012)..  In addition, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded a VA examination on the issue under review during the course of his appeal.  The report from that examination shows that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted an appropriate physical examination and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, VA met the duty to assist.


ORDER

Entitlement to service connection for a psychiatric disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


